ORDER

Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of David T. Kubes for further review of an unpublished decision of the court of appeals filed April 25,1995 be, and the same is, granted for the limited purpose of reversing that decision and remanding the matter to the trial court for its reallocation of the marital estate in accordance with paragraph 6 of the parties’ antenuptial agreement dated March 30, 1983. See Minn.Stat. § 519.11. The record on appeal does not support the trial court’s determination that enforcement of the agreement at the time of dissolution would be “unconscionable and unfair.” See McKee-Johnson v. Johnson, 444 N.W.2d 259 (Minn.1989).
BY THE COURT:
/s/ Esther M. Tomljanovich Associate Justice